Exhibit 99.1 Contact: Dan Yarbrough, Vice President of Investor Relations danyarbrough@orthofix.com (617) 912-2903 Orthofix International Receives Shareholder Letter Boston, MA, – (BUSINESS WIRE) – Dec 4, 2008 – Orthofix International N.V. (NASDAQ: OFIX) (the Company) commented today on a letter it received from Ramius LLC on December 2, 2008 addressing, among other matters, issues relating to Blackstone Medical and the composition of the companys Board of Directors. Orthofix Group President and Chief Executive Officer Alan Milinazzo stated, We have given this letter to our Board of Directors, which will carefully consider the matters raised by Ramius.The Boardremains committed to pursuing the Company's long-term business strategy and, at the same time, our management team will continue working on an ongoing basis with the Companys financial advisor, Morgan Stanley, which had been engaged earlier this year toidentifypotential alternatives forcreating additionalshareholder value. Mr. Milinazzo also noted, Over the past several quarters, we have developed and have begun to execute on what we believe is a comprehensive, reasonable, and achievable strategy designed to substantially improve the financial performance of our Blackstone business.This strategy, as discussed during recent investor day presentations and our subsequent third quarter earnings call, involves plans to introduce a number of new and innovative products through 2009, to leverage our strengthened and expanded distribution network, and to implement initiatives that will capture operational synergies in our existing Texas facility.We look forward to discussing the results of these efforts with our shareholders in the future. About Orthofix Orthofix International, N.V., a global medical device company, offers a broad line of minimally invasive surgical, and non-surgical, products for the spine, orthopedic, and sports medicine market sectors that address the lifelong bone-and-joint health needs of patients of all ages–helping them achieve a more active and mobile lifestyle.
